Citation Nr: 0606420	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a soft tissue 
sarcoma, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure.

3.  Entitlement to service connection for skin rashes, to 
include as due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
July 1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran also appealed the RO's denial of his 
claim for service connection for diabetes mellitus.  However, 
in an April 2004 rating decision, the RO granted the 
veteran's claim for service connection for diabetes mellitus, 
and awarded a 20 percent disability evaluation.  The RO's 
action represents a full grant of the benefits sought 
regarding the matter of entitlement to service connection for 
diabetes mellitus.  

In November 2004, the veteran testified during a hearing at 
the RO before a Veterans Law Judge (VLJ) who is no longer 
employed at the Board.  In February 2005, the Board remanded 
the veteran's case to the RO for further development.

In a December 2005 letter, the Board advised the veteran of 
his right to a new hearing before another VLJ.  In a December 
2005 signed statement, the veteran requested to testify at 
another hearing before a VLJ.  However, in a signed statement 
sent via facsimile transmission and received at the Board in 
January 2006, the veteran asked that the Board ignore his 
request for a new hearing and proceed to consider his claims.

As a final preliminary matter, the Board notes that, in a 
June 2005 written statement, the veteran reported that he 
recently started taking insulin, that his feet tingled and 
burned, and that he had no sex life.  The Board construes the 
veteran's statements as claims for service connection for 
peripheral neuropathy and impotence as due to the service 
connected diabetes mellitus.  Further, in a June 2005 signed 
statement, the veteran's accredited service representative 
expressly raised a new claim for a rating in excess of 20 
percent for the veteran's service-connected diabetes 
mellitus.  As claims for service connection for peripheral 
neuropathy and for impotence as secondary to service-
connected diabetes mellitus, as well as a claim for increased 
rating for diabetes mellitus, are not before the Board, these 
claims are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed soft tissue sarcoma due to his period of 
active military service, to include any in-service Agent 
Orange.

3.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hypertension is medically related to the veteran's period of 
military service, to include any in-service Agent Orange 
exposure.

4.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
seborrheic and actinic keratoses are related to the veteran's 
period of military service, to include any in-service Agent 
Orange exposure.


CONCLUSIONS OF LAW

1.  A soft tissue sarcoma was not incurred during the 
veteran's period of active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

2.  Hypertension was not incurred during the veteran's period 
of active military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  Skin rashes were not incurred during the veteran's period 
of active military service, nor may they be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) became law.  Regulations 
implementing the VCAA have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and 
implementing regulations apply to the case at hand, and the 
requirements therein appear to have been met.  

In this appeal, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to any of his claims.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Specifically, the RO has obtained 
records of treatment reported by the veteran and has afforded 
him a comprehensive VA examination addressing his claimed 
disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in its June 2002 and February 2005 letters to him.  
By these letters, the RO also notified the veteran of which 
evidence was to be provided by him and which evidence VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In these letters, the 
veteran was also advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.

Here, the noted May 2002 "duty to assist" letter was issued 
prior to the appealed December 2002 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence, including providing him with the February 2005 
letter.  All VA notices must be read in the context of prior, 
relatively contemporaneous communications to the appellant.  
See Mayfield v. Nicholson, supra.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.	Factual Background

Service medical records indicate that, when examined for 
entry into service in July 1970, the veteran's skin, abdomen, 
viscera, and genitourinary system were normal, his blood 
pressure appeared to be 110/64, and he was found qualified 
for induction or enlistment into the United States Navy. 

Clinical records include no reference to complaints or 
diagnoses of, or treatment for, hypertension, a soft tissue 
sarcoma, or skin rashes.  When examined for separation in 
June 1974, the veteran's skin, abdomen, viscera, and 
genitourinary system were normal, his blood pressure was 
110/68, results of an electrocardiogram (EKG) were negative, 
and there was no report of a soft tissue sarcoma, or other 
cancerous disorder.

Post service, VA medical records and examination reports, 
dated from 1992 to 2005, reflect the veteran's history of 
colon cancer.  They also include a diagnosis of hypertension 
treated with prescribed medication.  Actinic keratoses were 
noted on the veteran's face and arm, and seborrheic keratoses 
on his thighs and chest.

A November 1992 VA computed tomography (CT) scan report 
reflects the veteran's history of colon cancer.  A May 1993 
CT scan report notes his history of Duke's adenocarcinoma of 
the colon (sigmoid).

A June 2000 VA outpatient dermatology consultation record 
indicates that the veteran had a suspicious irregular mole on 
the left cheek and preauricular left ear, with swelling.  He 
had the lesions for about ten years but they were not present 
in his early adult life.  The diagnosis was clinical 
seborrheic and actinic keratoses.

An August 2000 VA outpatient record indicates that 
examination of the veteran's skin revealed that it was 
anicteric, with no rashes or bruises.

An August 2001 VA outpatient record includes a diagnosis of 
hypertension for which medication was prescribed.

In May 2002, the veteran underwent a VA Agent Orange protocol 
examination.  According to the examination report, the 
veteran gave a history of colon cancer that was diagnosed ten 
years earlier.  He was status post two surgeries and 
chemotherapy.  He also had skin rashes for approximately ten 
years and said medical specialists did not know what the 
rashes were.  He had hypertension for two or three years and 
took prescribed medication.  The final diagnoses were 
hypertension, diabetes, and skin rashes.

In his May 2002 original claim for service connection, the 
veteran requested service connection for Type II diabetes, 
and any and all conditions diagnosed on his May 2002 VA Agent 
Orange protocol examination.  Thus, the RO considered his 
claims for service connection for hypertensin and for skin 
rashes, to include as due to Agent Orange exposure.

In a June 2002 written statement, the veteran raised a claim 
for service connection for a soft tissue sarcoma.

A July 2002 VA outpatient dermatology clinic record indicates 
that the veteran was seen for some actinic keratoses over his 
face.  He had previous treatment in the past from other 
doctors.  He had about seven or eight actinic keratoses over 
the face, and two or three on each arm.  The veteran had 
seborrheic keratoses over his right and left thighs and on 
his mid chest.  He was cryo therapeutically treated with 
liquid nitrogen on each of the sites. 

A July 2003 VA medical record includes a diagnosis of 
hypertension and that the veteran's prescribed medication was 
adjusted.

In April 2004, the veteran underwent VA examination in 
conjunction with his claim for service connection for 
diabetes mellitus.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran had other medical problems, including 
colon cancer that was attached to the bladder and required 
surgery.  On examination, the veteran's blood pressure was 
140/90.  The diagnosis was Type II diabetes mellitus.  The VA 
examiner noted no visual defects, or cardiac, vascular, or 
nephrologic complications.

An October 2004 private medical record from H.H.T., M.D., 
indicates that the veteran was seen for evaluation of a 
scrotal ultrasound that revealed bilateral hydroceles.  The 
veteran gave a history of surgery in 1992 or 1993 for removal 
of a portion of his colon, appendix, and gallbladder, and had 
what sounded like a bladder repair.  The veteran was 
uncertain if his tumor was in the colon or bladder.  

During his November 2004 Board hearing, and in written 
statements in support of his claims, the veteran reported 
that, in 1992, he underwent surgical removal of a large 
bladder tumor at Augusta Medical Center.  He said the surgery 
involved removal of a portion of his colon, bladder, and some 
abdominal muscles.  He then underwent chemotherapy because of 
lymphoma.  He developed a hydrocele and a prostate biopsy was 
proposed.  The veteran denied a family history of these 
problems, and believed they were due to service.  The veteran 
said he had no idea how long he had hypertension that was 
diagnosed at the Augusta Medical Center in approximately 
1992, and treated with prescribed medication.  He was unsure 
if the hypertension was linked to his diabetes.  As to his 
claimed skin disorder, the veteran said the skin rash was 
never really a "big deal" and he was "not concerned" about 
it.  (See transcript, page 6.)  The veteran said a VA 
examiner said his disorders were probably linked to some type 
of exposure to herbicides.    

A February 2005 VA medical record indicates a past medical 
history of colon cancer and that the veteran's last 
colonoscopy revealed two moderate and two severe dysplastic 
polyps, and three adenomatous.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
hypertension in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

 "A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In this appeal, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
claimed disability.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non- Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft- tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and chronic lymphocytic leukemia (CLL).  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  Specifically, 
the Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for: hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
female reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia, other than CLL; abnormal 
sperm parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  See also Notices at 61 Fed. Reg. 
57,586-589 (1996); 64 Fed. Reg. 59,232-243 (1999); 67 Fed. 
Reg. 42,600-608 (June 24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162. 

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran's service records 
indicate that he served aboard the USS CONE as a gunners mate 
and his ship was in Vietnam waters in December 1972 and 
January and February 1973.  Ship's Log evidence provided by 
the veteran was reviewed by the RO in its April 2004 
decision, and placed him on the ground in Vietnam.  The RO 
found the veteran's statements credible and consistent with 
the circumstances of his service and the Board has no reason 
to conclude otherwise.  Thus, as he served in Vietnam during 
the Vietnam era, he is presumed to have been  exposed to 
Agent Orange during such service.

A.	Service Connection for a Soft Tissue Sarcoma

The veteran seeks service connection for a soft tissue 
sarcoma that he maintains is due to his exposure to Agent 
Orange in service.  However, the record demonstrates that no 
soft tissue sarcoma was found in service or on separation 
from service.  Moreover, on VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had a soft tissue sarcoma.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a soft tissue sarcoma.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
a soft tissue sarcoma has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

Rather, the VA medical records reveal that the veteran was 
treated for colon cancer in 1992.  There is no indication in 
the objective medical records that colon cancer is considered 
a soft tissue sarcoma.  

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for colon cancer by presenting competent evidence 
which shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 
supra.

Although the evidence shows that the veteran was treated for 
colon cancer, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his gastrointestinal system and viscera were 
normal on separation from service and the first post service 
evidence of record of colon cancer is from 1992, 18 years 
after the veteran's separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's colon cancer to service or any incident of service 
has been presented.

Accordingly, the preponderance of the objective medical 
evidence of record is against the veteran's claim for service 
connection for a soft tissue sarcoma, including as due to 
exposure to Agent Orange.

B.	Service Connection for Hypertension

Diseases or disorders that have been positively associated 
with Agent Orange do not include hypertension and, 
accordingly, the veteran is not entitled to a presumption of 
service connection under the statutes and regulations.  Thus, 
even conceding the veteran's exposure to Agent Orange, 
hypertension is not a disorder that is presumptively service 
connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309. 

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for hypertension by presenting competent evidence 
which shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 
supra.

Although the evidence shows that the veteran currently has 
hypertension, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his blood pressure was normal on separation 
from service and the first post service evidence of record of 
hypertension is from 2001, more than 26 years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
hypertension to service or any incident of service has been 
presented.

Furthermore, there is no medical evidence to demonstrate that 
the veteran's hypertension is secondary to his service-
connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) see 
also Harder v. Brown, 5 Vet. App. 183, 187 (1993.  In fact, 
in 2002, the VA examiner reported no diabetic cardiac, 
vascular, or nephrologic complications.  




C.	Service Connection for Skin Rashes

The veteran also seeks service connection for skin rashes.  
VA medical records reflect his treatment for seborrheic and 
actinic keratoses and are entirely negative for complaints or 
diagnosis of, or treatment for, chloracne or acneform 
disease.

As noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
seborrheic and actinic keratoses and, accordingly, he is not 
entitled to a presumption of service connection under the 
statutes and regulations.  Thus, even conceding the veteran's 
exposure to Agent Orange, seborrheic and actinic keratoses 
are not disorders that are presumptively service connected on 
the basis of herbicide exposure.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.307, 3.309. 

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for seborrheic keratoses by presenting competent 
evidence which shows that it is as likely as not that the 
disorder was caused by in-service Agent Orange exposure.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, supra.

Although the evidence shows that the veteran currently has 
seborrheic and actinic keratoses no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his skin was normal on 
separation from service and the first post service evidence 
of record of seborrheic keratoses is from 2000, more than 25 
years after the veteran's separation from service.  In fact, 
the June 2000 VA outpatient record shows that the veteran 
gave only a 10 year history of skin lesions.   In short, no 
medical opinion or other medical evidence relating the 
veteran's skin rashes diagnosed as seborrheic and actinic 
keratoses to service or any incident of service has been 
presented.

D.   All Claimed Disorders

In adjudicating each claim, the Board has considered the 
veteran's assertions.  The veteran is certainly capable of 
providing evidence of symptomatology; however, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as whether there is a causal relationship 
between his soft tissue sarcoma, hypertension, and/or skin 
rashes and his active military service, to include Agent 
Orange exposure therein.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997); ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 119 S. Ct. 404 (1998).  As indicated above, however, 
none of the medical evidence of record supports any of the 
veteran's claims, and neither the veteran nor his 
representative has submitted or identified any medical 
opinion or other medical evidence that supports any of his 
claims.  The Board also points that the veteran's assertions 
as to what doctors have told him does not constitute 
competent evidence of the required nexus.  See e.g., 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995) 

As the preponderance of the probative and objective medical 
evidence militates against any finding that the veteran has a 
soft tissue sarcoma, hypertension, and/or skin rashes related 
to service or any incident thereof, including exposure to 
Agent Orange, each claim on appeal must be denied.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107(a); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

In reaching this conclusion, the Board has considered the 
doctrine of reasonable doubt.  Under that doctrine, when 
there is an approximate balance between evidence for and 
against a claim, the evidence is in equipoise, there is said 
to be a reasonable doubt, and the benefit of such doubt is 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  See also Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); However, when the evidence for and against a claim is 
not in equipoise, then there is a preponderance of evidence 
either for or against the claim, there is no reasonable 
doubt, and the doctrine is inapplicable.  Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993).  As indicated above, based upon 
the record, service connection for a soft tissue sarcoma, for 
hypertension, and for skin rashes must be denied.


ORDER

Service connection for a soft tissue sarcoma, to include as 
due to Agent Orange exposure, is denied.

Service connection for hypertension, to include as due to 
Agent Orange exposure, is denied.

Service connection for skin rashes, to include as due to 
Agent Orange exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


